Citation Nr: 9902411	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability evaluation for the 
residuals of a left foot injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The matters come before the Board of Veterans Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran had active service from August 1942 to 
October 1945. 


FINDINGS OF FACT

1.  There is no competent medical evidence which demonstrates 
the veteran currently suffers from tinnitus which is related 
to his period of active service.

2.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
disability evaluation for the residuals of a left foot injury 
has been obtained by the RO.

3.  The veteran walks with a slight limp of the left foot, 
and presents evidence of soft tissue vascular calcification 
of the left ankle.  In addition, the veterans left foot is 
somewhat flat on the left side, has somewhat weaker toe 
flexion and a possible loss of strength in those toes, has 
toe paresthesia, and has problems with walking and with the 
strength of his foot.  The veterans condition has been 
medically characterized as significant.  

4.  The veterans residuals of a left foot injury more nearly 
approximate a disability characterized as a moderately severe 
foot injury; however, there is no evidence that the veterans 
disability is analogous to a severe foot injury or that he 
has incurred an actual loss of use of the left foot.





CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  The criteria for an increased disability evaluation of 20 
percent for the residuals of a left foot injury have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (1998).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service generally is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question which must be first answered in this 
case, however, is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In addition, combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under this 
rule, satisfactory non-expert, or "lay" evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service. These provisions do not address the other two 
elements required for a service connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements require competent medical expertise. See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Clarks v. Brown, 4 Vet. App. 
565, 567 (1993). 

With respect to the veterans combat status, the Board 
acknowledges the veterans discharge documents indicate he 
was awarded the Combat Infantryman Badge (CIB) during his 
period of service, as well as that he served in the Armys 
infantry.  As such, the Board finds the veteran engaged in 
combat with the enemy during his period of active service, 
and thus, the veterans lay testimony or statement is 
accepted as conclusive evidence that he was exposed to 
acoustic trauma and/or injured his ears while in combat.  
However, the veteran must still show, via competent medical 
expertise, that he currently suffers from tinnitus, and that 
there is a nexus between his current diagnosis of tinnitus 
and his period of service.

As to the evidence of record, the veterans service medical 
records do not contain any indication that the veteran 
complained of or was treated for tinnitus during his period 
of active service.  In addition, the post-service evidence 
includes an April 1947 VA examination report, records from 
the VA Medical Center in Fargo, North Dakota, for the period 
including June 1959 to January 1962, and an August 1982 VA 
examination report essentially indicating that the veteran 
had normal drums, clear canals and normal hearing.  

Furthermore, a November 1995 medical report from F. B. Gnau, 
M.D., notes the veteran presented evidence of otitis externa 
on the left side with scab over the drum head.  And, records 
from Dr. C. Clayton dated from November 1996 to January 1997 
contain December 1996 notations showing the veteran had 
ringing in his ears; however, upon examination, the veteran 
was diagnosed with a left ear infection.

In addition, the claims file contains various statements made 
in correspondence to the RO from the veteran and his 
representative indicating that the veteran currently suffers 
from tinnitus which is related to his period of service.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that the veteran and his 
representative are laypersons not qualified to offer a 
medical opinion regarding the existence of a disability or as 
to the etiology of any such disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the United States Court of Veterans Appeals held 
that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

After a review of the claims file, the Board finds that the 
evidence of record does not contain any indication that the 
veteran currently suffers from tinnitus which is related to 
his period of service.  As the record stands, the evidence 
does not show the veteran has been diagnosed with tinnitus, 
and thus, he has failed to satisfy one of the essential 
elements necessary to well ground his claim, which is the 
existence of a current disability of service origin.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for tinnitus, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and 
thus, the claim must be denied.

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence of a well-grounded claim, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
In light of Epps and the veterans failure to submit a well-
grounded claim, the Board is aware of no circumstances in 
this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the veterans claims.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to a present well-grounded 
claim for service connection for tinnitus, and the reasons 
for which his claim failed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

II.  Increased Disability Evaluation for the Residuals of a 
Left Foot Injury

As a preliminary matter, the Board finds that the veterans 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the September 1996 VA examination report discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In this case, in an April 1947 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for a weak left foot with residuals of a foot 
injury under Diagnostic Code 5277, effective February 1947.  
Subsequently, in a November 1996 rating decision, the 
veterans award was recharacterized to residuals of a left 
foot injury under Diagnostic Code 5284.  At present, as the 
veteran contends his left foot disability is more disabling 
than currently evaluated, he is seeking an increased 
disability evaluation in excess of 10 percent.

The disability ratings are determined by applying the 
criteria set forth in the VAs Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

With respect to the evidence of record, the evidence shows 
the veteran was diagnosed with metatarsalgia, was issued pads 
for arch support, and fractured his left foot during service 
as a result of the long marches in which he was required to 
engage on a regular basis.  As well, the post service medical 
evidence includes a July 1982 letter from William A. Bormes, 
M.D, an August 1982 VA examination report, and October 1982 
notations from Robert C. McGee, M.D., indicating the veteran 
reported some pain and discomfort in the left ankle and foot, 
presented evidence of arthritis of the left ankle, and had 
impingement syndrome (sinus tarsi syndrome) over the lateral 
fibula with a pronated foot.

Medical records from the VA Medical Center (VAMC) in Fargo, 
North Dakota, for the period including September 1982 to 
April 1986 describe the treatment the veteran had received 
over time for various health problems, including his left 
foot disability.  Specifically, these records contain March 
1986 notations indicating the veteran presented a normal left 
foot and ankle with the exception of minor posterior 
calcaneal spurring and minor early degenerative spurring of 
the metatarso-phalangeal joint of the great toe.  And, 
records from the VAMC in Sioux Falls, South Dakota from July 
1990 to September 1990 reveal the veteran had some tenderness 
under the fibular head and over the attachment of the fibula 
to the ankle or just under the lateral malleolus; however, 
the veteran did not have a substantial loss of range of 
motion or crepitus in the ankle.    

Records from the VAMC in Wichita, Kansas, contain February 
1990 and February 1991 notations noting the veterans left 
ankle was swollen and presented evidence of early 
degenerative joint disease.  However, a November 1995 report 
F. B. Gnau, M.D., shows the veteran complained of left foot 
and ankle pain, but did not have any definite bony 
abnormalities.  Furthermore, records from Dr. C. Clayton, for 
the period including November 1996 to January 1997 revealed 
the veteran was diagnosed with pronation syndrome on the left 
lower extremity with posterior tendonitis probably due to 
subtalar valgus position; no significant osteoarthritis 
changes at the ankle or subtalar joint were noted.  

In addition, a September 1996 VA examination report reveals 
the veteran was able to stand with proper alignment of both 
feet; was able to squat, supinate, and pronate without 
difficulty; and walked with a slight limp of the left foot, 
but did not present any deformities or functional 
abnormalities of the foot and ankle.  Upon x-ray examination, 
the veteran presented evidence of soft tissue vascular 
calcification of the left ankle, but no evidence of fracture, 
dislocation or bone destruction; however, mild bony 
demineralization was identified.

Finally, an August 1996 report by Duane E. Fredrickson, M.D., 
notes that, upon examination of the veterans left foot, his 
foot was somewhat flat on the left side, appearing to be due 
to a broken down arch.  The veteran seemed to have somewhat 
weaker toe flexion on the left and to have a possible loss of 
strength in those toes.  As well, the veteran had paresthesia 
of the toes, which led to a diagnosis of pes planus or flat 
foot problem with the possibility of nerve entrapment.  More 
importantly, the veteran seemed to have problems in walking 
and strength of his foot, a condition which was characterized 
by Dr. Fredrickson as significant.  

With respect to the applicable law, under DC 5284, a 10 
percent rating is warranted for moderate foot injuries. See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1997).  A 20 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is moderately severe.  See 
id.  A 30 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
severe in degree.  See id.  Additionally, the actual loss of 
use of the foot warrants a 40 percent disability rating.  See 
id.

In this case, the evidence of record shows the veteran is 
currently able to stand with proper alignment of both feet, 
squat, supinate, and pronate without difficulty; and does not 
present any deformities or functional abnormalities of the 
left foot and ankle.  However, he walks with a slight limp of 
the left foot, and presents evidence of soft tissue vascular 
calcification of the left ankle.  In addition, the veterans 
left foot is somewhat flat on the left side, has somewhat 
weaker toe flexion on the left and a possible loss of 
strength in those toes, has toe paresthesia, and has problems 
with walking and with the strength of his foot.  The 
veterans condition has been medically characterized as 
significant.  

As such, the Board finds that the veterans residuals of 
fractures of the left foot more nearly approximate a 
disability characterized by a foot injury which is moderately 
severe in nature, and thus, a 20 percent disability 
evaluation under DC 5284 is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  However, as the current record 
does not contain evidence indicating the veterans disability 
is severe or has incurred an actual loss of use of the left 
foot, a disability evaluation in excess of 20 percent is not 
warranted.

In arriving at this conclusion, the Board finds that, as 
there is no objective evidence indicating the veteran 
presented any additional limitation, weakness, or lack of 
endurance due to her pain, an evaluation in excess of 20 
percent for residuals of a left foot injury on the grounds of 
functional loss due to pain or weakness is not warranted.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no assertion or showing that any of the 
disabilities under consideration have caused the veteran 
marked interference with employment or necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for tinnitus is denied. 

A 20 percent disability evaluation for the residuals of a 
left foot injury is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
